FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 19, 2008
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                     No. 07-1458
          v.                                          (D. Colorado)
 JOSEPH A. FERONA, JR.,                       (D.C. No. 06-CR-00455-EWN)

               Defendant-Appellant.



                           ORDER AND JUDGMENT *


Before HENRY, Chief Judge, ANDERSON, and BALDOCK, Circuit Judges.



      Joseph A. Ferona, Jr., pleaded guilty to one count of mail fraud in violation

of 18 U.S.C. §§ 1341 and 1342 after a grand jury issued an indictment charging

him with thirty-seven counts of wire fraud, money laundering, and other offenses.

Pursuant to the terms of Mr. Ferona’s plea agreement, the district court calculated

his advisory United States Sentencing Guidelines range and amount of mandatory


      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
restitution by considering the relevant offense conduct for all thirty-seven counts

and each victim’s loss. The court sentenced Mr. Ferona to 70 months’

imprisonment, based on an advisory Guidelines range of 63 to 78 months, and

ordered mandatory restitution in the amount of $2,172,783.13.

       Mr. Ferona filed a timely notice of appeal. On appeal, his counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Counsel asks

permission to withdraw from his representation of Mr. Ferona, contending that

“Mr. Ferona’s sentence is procedurally and substantively reasonable,” Aplt’s Br.

at 13, and that she “can find no legally viable, non-frivolous challenge” to his

guilty plea, id. at 11, or the court’s restitution order. Id. at 14.

       Under Anders, counsel may “request permission to withdraw where counsel

conscientiously examines a case and determines that any appeal would be wholly

frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005). In

such a case, “counsel must submit a brief to the client and the appellate court

indicating any potential appealable issues based on the record.” Id. The client is

then permitted to submit arguments to the court in response. The court must then

fully examine the record “to determine whether defendant’s claims are wholly

frivolous.” Id. If so, the court may dismiss the appeal. Id.

       In this case, Mr. Ferona was served with his counsel’s brief. However, he

has not informed this court of any issue that he wishes to pursue on appeal. In

accordance with the Supreme Court’s holding in Anders, we have conducted a

                                            -2-
thorough, “full examination” of the record, Anders, 386 U.S. at 744, and we agree

with counsel that there are no non-frivolous grounds upon which Mr. Ferona

could appeal his conviction or his sentence. The record indicates that his plea

was knowing and voluntary, and his sentence is supported by the applicable law

and the facts of this case.

      Accordingly, we GRANT counsel permission to withdraw in this matter and

DISMISS this appeal.



                                                    Entered for the Court,



                                                    Robert H. Henry
                                                    United States Circuit Judge




                                        -3-